United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1295
Issued: December 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 29, 2012 appellant, through her attorney, filed a timely appeal from an Office of
Workers’ Compensation Programs’ (OWCP) decision dated April 16, 2012. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that OWCP’s October 12, 2011 loss of wageearning capacity (LWEC) determination should be modified.
FACTUAL HISTORY
Appellant, a 41-year-old letter carrier, slipped on a patch of ice on January 5, 1994 and
injured her neck and back. OWCP accepted her claim for cervical and thoracic sprains and an
occipital contusion. On August 27, 1996 appellant filed a claim for benefits after twisting her
1

5 U.S.C. § 8101 et seq.

back. OWCP accepted the claim for parathoracic muscle strain. On July 2, 1998 appellant filed a
Form CA-2a claim for benefits, alleging a recurrence of disability causally related to her accepted
conditions. OWCP accepted an exacerbation of cervical, thoracic and lumbar myofascitis and
aggravation of degenerative disc disease of the lumbar spine.
On March 25, 1999 appellant accepted a job as a modified letter carrier and began work
on April 10, 1999. The position was tailored to her physical restrictions and allowed her to work
for eight hours a day, with no pushing, pulling or lifting over 25 pounds and no repetitive
climbing.
By decision dated February 1, 2000, OWCP issued a wage-earning capacity decision. It
found that appellant worked more than 60 days in the modified position and the actual wages she
earned in the position of modified letter carrier, $635.90 per week, fairly and reasonably
represented her wage-earning capacity.
Appellant worked at her modified job until July 2, 2011, when the employing
establishment withdrew the job under the National Reassessment Program (NRP). On July 18,
2011 she filed CA-7 forms for a wage-loss compensation claim beginning that date. The
employing establishment indicated on the form that it no longer had work available for appellant
within her medical restrictions.
By letter dated July 26, 2011, OWCP advised appellant that she could either appeal the
LWEC decision or submit evidence sufficient to warrant modification of the decision.
By decision dated October 12, 2011, OWCP denied modification of the February 1, 2000
LWEC decision. It found that appellant failed to submit evidence sufficient to establish one of
the three criteria required for modification.
By letter dated November 4, 2011, appellant’s attorney requested a hearing, which was
held on February 7, 2012.
By decision dated April 16, 2012, an OWCP hearing representative affirmed the
October 12, 2011 decision.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 When an employee cannot return to the dateof-injury job because of disability due to work-related injury or disease, but does return to
alternative employment with an actual wage loss, OWCP must determine whether the earnings in
the alternative employment fairly and reasonably represent the employee’s loss of wage-earning
capacity.3
2

5 U.S.C. § 8102(a).

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (October 2009).

2

Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.4 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.5
FECA Bulletin No. 09-05, however, outlines OWCP procedures when limited-duty
positions are withdrawn pursuant to NRP. If, as in the present case, a formal wage-earning
capacity decision has been issued, OWCP must develop the evidence to determine whether a
modification of that decision is appropriate.6
ANALYSIS
OWCP accepted that appellant sustained the conditions of cervical and thoracic sprain,
occipital contusion, parathoracic muscle strain and lumbar myofascitis. On February 1, 2000 it
found that her actual earnings as a modified letter carrier fairly and reasonably represented her
wage-earning capacity and reduced her wage-loss compensation to zero. On July 18, 2011
appellant filed a claim for wage loss beginning July 2, 2011 due to the withdrawal of her
modified-duty assignment as part of NRP.
OWCP issued a formal wage-earning capacity decision on October 12, 2011. The
employing establishment reassessed appellant’s rated position under NRP, resulting in a
withdrawal of limited duty and a claim for wage-loss compensation beginning July 2, 2011.
OWCP analyzed the case under the customary criteria for modifying a loss of wage-earning
capacity determination. It’s decision did not acknowledge FECA Bulletin No. 09-05 or fully
follow the procedures outlined therein for claims, such as this, in which modified-duty positions
are withdrawn pursuant to NRP.
When a loss of wage-earning capacity decision has been issued, FECA Bulletin No.
09-05 requires OWCP to develop the evidence to determine whether a modification of the
decision is appropriate.7 FECA Bulletin No. 09-05 asks OWCP to confirm that the file contain
documentary evidence supporting that the position was an actual bona fide position. It requires it
to review whether a current medical report supports work-related disability and to further
develop the evidence from both the claimant and the employing establishment if the case lacks
current medical evidence.8
FECA Bulletin No. 09-05 states that OWCP, in an effort to proactively manage these
types of cases, may undertake further nonmedical development, such as requiring the employing
4

Harley Sims, Jr., 56 ECAB 320 (2005); Tamra McCauley, 51 ECAB 375 (2000).

5

Id.

6

FECA Bulletin No. 09-05 (issued August 18, 2009).

7

A position that is makeshift in nature is not appropriate for a wage-earning capacity determination. See
Selden H. Swartz, 55 ECAB 272 (2004).
8

Id. at §§ I.A.1-2

3

establishment to address in writing whether the position on which the loss of wage-earning
capacity determination was based was a bona fide position at the time of the rating and to direct a
review of its files for contemporaneous evidence concerning the position.9
As OWCP failed to follow the guidelines in FECA Bulletin No. 09-05, the Board will set
aside the April 16, 2012 decision and remand the case for further consideration. After proper
compliance with FECA Bulletin No. 09-05 guidelines, OWCP shall issue an appropriate de novo
decision on appellant’s entitlement to wage-loss compensation beginning July 2, 2011.10
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 16, 2012 decision of the Office of
Workers Compensation Programs is set aside and the case is remanded for further action
consistent with this decision of the Board.
Issued: December 14, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Id. at § I.A.3.

10

See M.E., Docket No. 11-1416 (issued May 17, 2012).

4

